EXHIBIT April 1st, 2009 Messerli & Kramer ATTORNYS AT LAW 1800 Ffith Street Towers 150 South Fifth Street Minneapolis, Minnesota 55402-4218 main 612.682.3600 fax 612.672.3777 www.messerlikramer.com Bontan Corporation Inc. 47 Avenue Road, Suite 200 Toronto, Ontario, Canada M5R 2G3 Re:2009 Stock Compensation Plan Ladies and Gentlemen: You have requested our opinion as your special U.S. securities counsel with respect to certain matters in connection with the filing by Bontan Corporation Inc. (the "Company") of a Registration Statement on Form S-8 (the "Registration Statement") with the Securities and Exchange Commission relating to an aggregate of 3,000,000 shares of the
